Order entered April 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01067-CR

                                JIMMY DEWAYNE HILL, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-53582-W

                                             ORDER
       The Court has before it appellant’s April 22, 2015 motion to strike appellee’s brief
because it has not yet been filed. We will treat this as a motion to prohibit the State from filing a
brief and, as such, DENY the motion.
       We note that the trial court certified that the case involves a plea bargain and appellant
has no right to appeal. Accordingly, we DIRECT the parties to file, within FIFTEEN DAYS of
the date of this order, letter briefs of no more than three pages, addressing this Court’s
jurisdiction over the appeal.
       We DIRECT the Clerk to send copies of this order to Jimmy Hill and the Dallas County
District Attorney’s Office.

                                                       /s/    LANA MYERS
                                                              JUSTICE